Memorandum. Since article 5 of the Election Law, prescribing, inter alia, the forms of ballots, does not prohibit the use of blank spaces for the purpose of separating State and local propositions, the Appellate Division acted within its power in resolving the impasse reached by the Board of Elections.
Accordingly, we would affirm the order of the Appellate Division.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, without costs, in a memorandum.